PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale

Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/397,947
Filing Date: 29 Apr 2019
Appellant(s): Margaglia et al.



 Michael L. Gencarella

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Statement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
35 USC 103 (a): claims 1-20 as following:
Claims 1, 2, 4, 6-9, 11, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lecrone et al (8959305) hereafter Lecrone in view of Flynn et al (2013/0036327) hereafter Flynn.
Claims 3, 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lecrone and Flynn, as applied to claim 1 above, and further in view of LeCrone et al (2006/0069887) hereafter LeCrone_887.
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lecrone and Flynn, as applied to claim 1 above, and further in view of Bitar et al (2010/005801 7) hereafter Bitar.

(3) Response to Arguments
Appellant argues from page 3 to page 14  
“The Examiner has erred by mischaracterizing Lecrone, which does not in fact show the claim limitations for which the reference is cited. The terms “objects” and “buckets” are terms of art in object-based storage technology. Lecrone is silent to these terms of art, “objects” and “buckets”, and incapable of teaching the claim limitations relating thereto. The examiner asserts that the hardware (disks and disk adapter units) of Lecrone disclose the buckets and objects, 
“The Examiner has erred by mischaracterizing Flynn. Flynn paragraphs 90 and 91, which are correctly quoted by the Office action, disclose “object”, and “object attribute, metadata” in the header of a container packet of an object, but are silent to “buckets”. The cited Flynn passages can thus correctly be characterized as teaching “wherein the storage system utilizes object-based storage having data managed as the objects, and wherein the objects are associated with attributes and metadata’, but they do not teach “wherein the objects... are stored in the buckets” (emphasis added, see section V.A.i, V.A.ili, V.A.iv). The Office action has not identified which element in Flynn is allegedly a bucket, and Flynn does not teach that any disclosed element is a bucket or is equivalent to a bucket. Here again there is simply a conclusory assertion that is devoid of any analysis. The Office action assertion that Flynn teaches buckets and objects stored in buckets is not factually supported in the Office action nor in the cited passages in Flynn. 
In light of the above factual analysis determining Flynn is thus mischaracterized in the Office action, neither Flynn alone nor Lecrone in view of Flynn properly shows the above claim limitations for which Flynn is cited. Lecrone in view of Flynn hence neither teaches nor suggests all of the limitations of claim 1. Claim 1 and claims depending therefrom are therefore patentable over Lecrone in view of Flynn, as for similar reasons are independent claim 8 and claims depending therefrom and independent claim 15 and claims depending therefrom.”

As such, Appellant argues mainly on the prior arts of record, Lecrone and Flynn combined or alone, do not show the term “object”, “bucket” and “bucket view” as cited in claim. 

Appellant arguments have been considered. However, Examiner respectfully disagrees.

Claim 1.  A method, comprising: establishing a plurality of buckets for objects, in a storage system, wherein the storage system utilizes object-based storage having data managed as the objects, and wherein the objects are associated with attributes and metadata, and are stored in the buckets; establishing a plurality of bucket views in the storage system, each bucket view supporting access to objects of one of the plurality of buckets; and accessing an object of a bucket through one of the plurality of bucket views.

Claim 8.  A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to: manage a plurality of buckets for objects, in a storage system, using object-based storage to manage data as the objects with the objects associated with attributes and metadata and being stored in the buckets; manage a plurality of bucket views in the storage system, each bucket view supporting access to or replication of objects of a target bucket that is one of the plurality of buckets; and access an object of one of the plurality of buckets through one of the plurality of bucket views.

Claim 15.  A system, comprising: storage memory; and one or more processors, configurable to: manage a plurality of buckets for objects, in the storage memory, using object-based storage to manage data as the objects with the objects associated with attributes and metadata and being stored in the buckets; manage a plurality of bucket views, each bucket view supporting access to or replication of objects of a target bucket that is one of the plurality of buckets; and access an object of one of the plurality of buckets through one of the plurality of bucket views.



The term “object” interpretation:
It is first note that the claims 1. 8 and 15 are recited with the feature “manage data as the objects”. Therefore, at the time of examination, the terms “object”, “bucket” and “bucket view” must be given their plain meaning. 
In the Advisory Action, dated 10/6/2021, applicant is recommended to see the definition of the term “object” at https://www.webopedia.com/definitions/object/ in which said:
“Generally, an object is any software item that can be individually selected and manipulated. This can include shapes and pictures that appear on a display screen as well as less tangible software entities……”
Also, the closest information about the term “object” for object-based storage from the International Business Machines Corporation (IBM) which said
“Object storage, often referred to as object-based storage, is a data storage architecture for handling large amounts of unstructured data. This is data that does not conform to, or cannot be organized easily into, a traditional relational database with rows and columns. Today’s Internet communications data is largely unstructured. This includes email, videos, photos, web pages, audio files, sensor data, and other types of media and web content (textual or non-textual). This content streams continuously from social media, search engines, mobile, and “smart” devices….”
“Objects are discrete units of data that are stored in a structurally flat data environment….”
“Objects (data) in an object-storage system are accessed via Application Programming Interfaces (APIs)….”

Furthermore, some of patent applications defines the object-based storage as below:



[0027] The object storage system 103 (also referred to as object-based storage) may include one or more storage devices configured to provide a data storage architecture that manages data 105 as objects….” (emphasis added)
[0029] The data stored in the object storage system 103 may represent one or more computer files having a variety of file formats and types of data, including text data, binary data, log files, program data files, CSV (comma-separated values) files, XML files, JSON (JavaScript Object Notation) files, image files, audio files, and video files. The data 105 in object storage may be characterized as structured data, unstructured data, or semi-structured data. A structured data file includes data arranged and organized according to a formal data model, such as the row-and-column structure of relational databases or data tables (e.g., CSV files) (emphasis added). 

Saad et al published on 2021/0385275:
[0014] As used herein, the term "data" or "file" is intended to be broad in scope. For example, data or files may include data objects (or objects), data segments such as may be produced by data stream segmentation processes, data chunks, data blocks, atomic data, emails, contacts, directories, sub-directories, volumes, etc. In addition, the storage of data can employ any suitable storage technique (e.g. file-based, block-based, object-based storage, etc.), infrastructure (e.g. cloud-based), or hardware (e.g. Solid State Drive (SSD), Hard Disk Drive (HDD), etc.). 

[0044] …In general, the data present in the primary data source 120 may include files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects. As used herein, the term "data object" refers to (i) any file that is currently addressable by a file system or that was previously addressable by the file system (e.g., an archive file), and/or to (ii) a subset of such a file (e.g., a data block, an extent, etc.). The data present in the primary data source 120 may further include structured data (e.g., database files), unstructured data (e.g., documents), and/or semi-structured data.

Therefore, the term “object” is reasonable broadly interpreted as a material, thing, item variable or any data type to which a specific action is directed.

Similar to the term “object”, the term “bucket” is broadest reasonable interpreted as a memory or a storage to store a material, thing, item variable or any data type to which a specific action is directed and the term “bucket view” is broadest reasonable interpreted as an element to access to the material, thing, item variable or any data type stored in the memory/storage (e.g. bucket).

Basing on the interpretation of the terms above, the claims are rejected under the prior arts of record as below: 
Prior art of rejection: 
Lecrone et al patented No 8959305 - patented dated Feb. 17, 2015.
Fig. 1 of Lecrone is reproduced as below:


    PNG
    media_image2.png
    719
    921
    media_image2.png
    Greyscale

Lecrone, in figure 1, includes storage device 24 coupled to the hosts to handle reading and writing of data (here interpreted as object) between hosts and the storage device. The storage device includes one or more disks 36a-36c (here interpreted as buckets). Each of the disks 36a-36c may be coupled to a corresponding one of a plurality of disk adapter units (DA) 38a-38c (here interpreted as bucket views) that provides data to a corresponding one of the disks 36a-36c and receives data from a corresponding one of the disks 36a-36c. Lecrone discloses data to be referred as many type of data including data files, extents, blocks, chunks and/or other designations that indicate a unit, segment or collection of data as show in column 5, lines 7 – 21
“The storage device 24 may also include one or more disks 36a-36c, each containing a different portion of data stored on the storage device 24. Each of the disks 36a-36c may be coupled to a corresponding one of a plurality of disk adapter units (DA) 38a-38c that provides data to a corresponding one of the disks 36a-36c and receives data from a corresponding one of the disks 36a-36c. The disks 36a-36c may include any appropriate storage medium or mechanism, including hard disks, solid-state storage (flash memory), etc. Note that, in some embodiments, it is possible for more than one disk to be serviced by a DA and that it is possible for more than one DA to service a disk. It is noted that the term "data" as used herein may be appropriately understood, in various embodiments, to refer to data files, extents, blocks, chunks and/or other designations that indicate a unit, segment or collection of data.”

Therefore, Lecrone discloses a plurality of buckets to store objects in a storage system, a plurality of bucket views in the storage system, each bucket view supporting access to objects of one of the plurality of buckets, and accessing an object of a bucket through one of the plurality of bucket views as cited in claims 1, 8 and 16.

Flynn et at published No 2013/0036327 - publish dated Feb. 7, 2013.







    PNG
    media_image3.png
    740
    508
    media_image3.png
    Greyscale









Flynn - Figure 2

    PNG
    media_image4.png
    771
    560
    media_image4.png
    Greyscale

Flynn, in addition to Lecrone, discloses the Solid-State Storage device 102 of the system 100. As shown in figure 2, the Solid-State Storage device includes a master controller 224 which manages objects to be written to the data storage devices (e.g. solid-state storage 110a-n) (here interpreted as buckets). The master controller receives an object from a computer 112, client 114, or other computer and the received object is divided and transmitted a portion of the here interpreted as bucket views) as paragraphs below:
[0077] In one embodiment, where the storage device/solid-state storage device controller 202 manages multiple data storage devices/solid-state storage 110a-n, the master controller 224 divides the work load among internal controllers, such as the solid-state storage controllers 104a-n. For example, the master controller 224 may divide an object to be written to the data storage devices (e.g. solid-state storage 110a-n) so that a portion of the object is stored on each of the attached data storage devices. This feature is a performance enhancement allowing quicker storage and access to an object. In one embodiment, the master controller 224 is implemented using an FPGA. In another embodiment, the firmware within the master controller 224 may be updated through the management bus 236, the system bus 240 over a network connected to a NIC 244 or other device connected to the system bus 240. 
[0078] In one embodiment, the master controller 224, which manages objects, emulates block storage such that a computer 112 or other device connected to the storage device/solid-state storage device 102 views the storage device/solid-state storage device 102 as a block storage device and sends data to specific physical addresses in the storage device/solid-state storage device 102. The master controller 224 then divides up the blocks and stores the data blocks as it would objects. The master controller 224 then maps the blocks and physical address sent with the block to the actual locations 
[0090] The write data pipeline 106 includes a packetizer 302 that receives a data or metadata segment to be written to the solid-state storage, either directly or indirectly through another write data pipeline 106 stage, and creates one or more packets sized for the solid-state storage 110. The data or metadata segment is typically part of an object, but may also include an entire object. In another embodiment, the data segment is part of a block of data, but may also include an entire block of data. Typically, an object is received from a computer 112, client 114, or other computer or device and is transmitted to the solid-state storage device 102 in data segments streamed to the solid-state storage device 102 or computer 112. A data segment may also be known by another name, such as data parcel, but as referenced herein includes all or a portion of an object or data block. 
[0091] Each object is stored as one or more packets. Each object may have one or more container packets. Each packet contains a header. The header may include a header type field. Type fields may include data, object attribute, metadata, data segment delimiters (multi-packet), object structures, object linkages, and the like. The header may also include information regarding the size of the packet, such as the number of bytes of data included in the packet. The length of the packet may be established by the packet type. The header may include information that establishes the relationship of the packet to the object. An example might be the use of an offset in a data packet header to identify the location of the data segment within the object. One of skill in the art will recognize other information that may be included in a header added to data by a packetizer 302 and other information that may be added to a data packet. 
Therefore, Flynn discloses the object cited in claims as agreed by Appellant on page 10 of Appeal Brief “the cited Flynn passages can thus correctly be characterized as teaching “wherein the storage system utilizes object-based storage having data managed as the objects, and wherein the objects are associated with attributes and metadata”. 
Since Flynn discloses the object and stores the object in data storage devices (e.g. solid-state storage 110a-n). Therefore, Flynn also discloses the term “buckets” as cited in claims.
Similar to the term “bucket”, Flynn also discloses the internal controllers, such as the solid-state storage controllers 104a-n, to store the object on each of the attached internal data bucket views” as cited in claims.
Appellant argues motivation to combine the teaching of Lecrone and Flynn from page 14 to page 15 	
“The Examiner has erred by citing two references, only one of which (i.e., Flynn) teaches objects, neither of which teaches buckets and neither of which teaches bucket views, then providing an alleged motivation that is silent to buckets and bucket views, to allegedly produce a combined teaching of all of the limitations of claim 1 including objects, buckets and bucket views. The Office action assertion that the two references are analogous “because they are in the same field of endeavor” is partly true but also partly misleading. It is true that both Lecrone and Flynn are in the broad field of storage systems, but it is not true that both Lecrone and Flynn are in the field of object-based storage. Flynn teaches storage of objects in solid-state storage device(s) (see section V.A.i1), and thus evidences “objects” and “object-based storage”, Lecrone teaches storage of data on disks, through disk adapter units, but does not teach object-based storage (see section V.A.i). Neither Lecrone nor Flynn teaches buckets, and neither Lecrone nor Flynn teaches bucket views.  The Office action motivation for combining the teachings of the cited references mentions objects as disclosed by Flynn and transferring data between local and remote storage as taught by Lecrone, but fails to motivate or otherwise explain how buckets and bucket views would 

Appellant arguments have been considered. However, Examiner respectfully disagrees.
Basing on the broadest reasonable interpretation for the term “object”, “bucket” and “bucket view” as described above, Lecrone discloses the interpreted term object as data, shows how to store and accessing data. In addition to Lecrone, Flynn discloses objects including data, object attribute, metadata. Flynn shows how to store objects in data storage devices and access object through internal controllers. Therefore, Lecrone and Flynn disclose all limitations as cited in claims 1, 8 and 15.

Appellant argues rejection of claim 1 has an apparent contradiction from page 16 to page 17
“Rejection of claim 1 has an apparent contradiction in the Office action of 6/11/2021, which is resolved in the Office action through the use of erroneous claim term interpretation”

Appellant arguments have been considered. However, Examiner respectfully disagrees.
Basing on the broadest reasonable interpretation for the term “object”, “bucket” and “bucket view” as described above, Lecrone discloses the interpreted term object as data. However, Lecrone does not clearly show data associated with attributes and metadata. Thus, Flynn is cited as the second reference to meet all features of the claims 1, 8 and 15.

Dependent claims 3, 10, 17 and 19
Since the combination of Lecrone and Flynn discloses all limitations as described above, it is respectfully believed that the rejections of the dependent claims 3, 10, 17 and 19 should be sustained.

Dependent claims 5, 12 and 18
Since the combination of Lecrone and Flynn discloses all limitations as described above, it is respectfully believed that the rejections of the dependent claims 5, 12 and 18 should be sustained.

For the above reasons, it is believed that the rejections for all claims should be sustained.
Respectfully Submitted
/HAN V DOAN/            Examiner, Art Unit 2136                                                                                                                                                                                            

Conferees:
/KEVIN L ELLIS/            Primary Examiner   
                                                                                                                                                                                        /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136